Title: From George Washington to Fielding Lewis, 20 April 1773
From: Washington, George
To: Lewis, Fielding

 

Dear Sir
Mount Vernon April 20th 1773

As it would be very inconvenient to me to set out for New York as soon as I returnd from Williamsburg, I have resolvd to postpone my journy to the last mentiond place, & of course to give you the trouble of doing my business there; I have therefore by the bearer, Inclos’d you some Bonds, and Orders for Money, which I beg the favour of you to receive for me—The Account against Mr Mattw Whiting Mr Montgomerie is to pay, as you may see by my Letter to him, left open for your perusal—should Mr Montgomerie contrary to my expectation, refuse to allow for the loss I sustaind by my Brothr Charles’s receivg 340 Dollars at 6/. please to take care of the Paper which contains a List of the different kinds of Money in his own handwriting, as it was paid, for I am determin’d not to submit to it; as Mr Montgomerie, after neglecting to pay the Money in Williamsburg, had no right to impose Dollars at that value—whatever Sum you receive from him, on acct of Mr Whitings Bond, will go towards lessening my Claim upon Armisteads Estate, which you may see by the Inclosd Acct & Protest, & which I beg the favour of you to endeavour to receive for me. Messrs Buckners Bond (Inclosd) is accompanied by a Letter to them, pressing payment of the money to you, as I have very urgent occasion for what money I can collect—You also have a Letter to Colo. Bannister requesting him to pay you £32.10 & I have wrote to young Mr Edmd Pendleton, & also to Colo. Carter Braxton (one of Colo. Bernd Moores Trustees) and to Mr Armistead for £401.11.0 sterg due from the said Moore’s Estate for Intt of the Bond to which Colo. Baylor was Security; & hope that it will be paid, as I have informd them that the Bond will be put in Suit without. I have some hopes likewise, that Mr John Fry (or Mr John Nicholas in his behalf) will pay you the Sum of £31.0.4 which he stands indebted to me for his proportion of the expences of Patenting the Ohio Lands, & I should be obliged to you to ask Mr Norton if Mr Thruston has not desird him to pay me £12.1.9 on the same Acct, & to receive it if he did—Mr Thruston informs me that, he has desird Mr Norton to pay this Sum to me, at this Court. Should you go over to Gloucester—or, if there is any Body that does business in Wmsburg for your Brother, please to

know if it will be convenient to pay the £40 due last October for the Interest of his Bond, and ask Mr Hill for what Money he collects, for me. Out of which several Sums please to pay the following Drafts, which I expect will be there against me (or you in my stead) Mr Hodge for a Servant (Gardner) bought of him £35 Cy Mr Robt Washington £60 in part for the two Negroes mentiond in my last, bought of him. The rest of the Money be so good as to bring up for me, as I shall be a good deal distressd to comply with my wheat, and other engagements, if I meet with a disappointment in these several payments to you—as soon as matters in respect to them, are reducd to a certainty, be so good as to write me from Wmsburg by the Post (preferable to any other conveyance, as I know where to send for these Letters) what it is I have to rely on; and as soon as you return home, advise me thereof, that I may send for the needful. I had like to have forgot that it is possible Captn Page (or Mr Carr in his behalf) may demand £14.14.0 Sterg which I promisd to pay in Apl; if it is demanded of you, please to discharge it, if not, take no notice of it yourself. and be so good also as to receive the Inclosd small acct at the Treasury. I have left all my Letters open, that by perusing them you may be the better acquainted with my expectations, and of course transact it with greater ease—Inclos’d you have a List of the several Sums which I expect to receive, and pay, agreeable to the several Order’s; and in case I should recollect any other business, I should be obliged to you whilst in Williamsburg, to enquire at the Post Office, on Saturdays, for Letters, as I shall write to you by the Post if I do. I am Dr Sir with our best wishes Yr Most Affect. Hble Servt

Go: Washington


P.S. Please to let me know by the first Post if this Letter & papers have got safe.


N.B. I wrote the foregoing Letter in much haste, expecting to send it by a person who, I was informd, would take Fredericksburg in his way to Williamsburg, a few days ago; wishing it to get to hand before you set of on the 18th as advis’d. I now forward it by Mr Henderson, to be deliverd in Williamsburg, being disappointed in my first expectation; and have to request that, after being satisfied of the collection you will make on my acct if the

amount (when the several Sums of £35 £60 £14.14 Sterg and a further Sum of £50 assumd to Wm Crawfords Order, in favr of John Hite are paid) falls short of £300 that you will make up that Sum as near as you can, by selling the Inclosd Bills, and remit it to me by Mr Henderson; as I shall not, otherwise, receive it before my departure to New York which is now fixed to about the 8th of next Month; if you can, on the other hand collect, or find you can collect, as much money as will make those payments, & furnish me with £300 besides, then, & in that case, please to return the Bills to me again—if you could contrive to provide half Joes for me (but remember there are a great number of forged ones in Circulation) it would suit my present purposes best—Let me know to whom each of the within Bills are sold, if you dispose of them at all, that I may know to give advice properly—I am as before Yrs &ca. G. W——n

